Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion for a commission to take the testimony of the defendant Blake on written interrogatories and cross-interrogatories granted; the commission to issue to Bryan W. Tichenor, referred to in the moving papers, and, sufficient cause therefor appearing, no one other than the commissioner and the witness is to be present at the examination; but in the event that it shall appear by the return to the commission that the answers of the witness render it necessary or proper that plaintiffs should have a further examination, they shall be at liberty to apply for a supplemental commission, either on oral or written interrogatories, as may then seem proper. Present — Clarke, P. J., Laughlin, Scott, Smith and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted as stated in opinion. Order to be settled on notice.